The following memorandum was filed January 18, 1944:
The plaintiff has filed a motion for rehearing, calling attention to the erroneous statement in this opinion of the ruling in the case of Milwaukeev. Public Service Comm. 232 Wis. 397,287 N.W. 682.  It is not intended to modify the decision in Milwaukeev. Public Service Comm., supra, and any statement in this opinion to the contrary will be disregarded.  This, however, does not affect or change the conclusion reached in this case.
By the Court. — Motion for rehearing denied without costs.